NONPRECEDENTIAL DISPOSITION
              To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 10, 2016*
                                 Decided March 10, 2016

                                         Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD A. POSNER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge


No. 16-1025

MARLON THOMAS,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois.

      v.                                       15 C 10812

WGN NEWS,                                      Amy J. St. Eve,
    Defendant-Appellee.                        Judge.


                                       ORDER

       Marlon Thomas sued WGN News, using a form complaint for violations of
constitutional rights under 42 U.S.C. §§ 1983, 1985, and 1986. He alleged vaguely that on

      * The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 16-1025                                                                             Page 2

October 23, 1986, WGN used his likeness to attract viewers and to advertise its business
and sought $7 million in damages. The district court screened the complaint, see 28
U.S.C. § 1915(e)(2)(B), and dismissed it for lack of subject matter jurisdiction. Because
both Thomas and WGN News are citizens of Illinois, there was no diversity jurisdiction,
see 28 U.S.C. § 1332, and his complaint reveals no possible non-frivolous federal
question, see 18 U.S.C. § 1331.

      On appeal Thomas generally disputes the dismissal of his complaint. His claim,
however, appears to be grounded in tort, involving a right to publicity or possibly libel,
and such claims arise under state law and must be brought in state court.

        This is not the first time Thomas has sued news agencies (including WGN News)
for covering him in their news broadcasts. An earlier suit was dismissed for want of
jurisdiction, Thomas v. WGN News, No. 05-C-5280 (N.D. Ill. dismissed Sept. 23, 2005), and
his subsequent, persistent filings prompted the Executive Committee of the United
States District Court of the Northern District of Illinois to impose restrictions on his
ability to file further suits. See In Re: Marlon Thomas, 08 C 3499 (N.D. Ill. June 23, 2008).
Thomas nonetheless has continued to file complaints, most of which have been barred
under the Executive Committee’s order, though in 2012, Thomas did manage to file yet
another complaint against several news agencies, that was dismissed as “clearly
frivolous.” See Thomas v. ABC News, No. 12 C 10165 (N.D. Ill. Dec. 28, 2012). We
summarily affirmed. See Thomas v. ABC News, No. 13-1173 (7th Cir. aff’d April 19, 2013).

        Thomas is ordered to show cause why he should not be sanctioned for pursuing
this frivolous appeal. See FED. R. APP. P. 38; In re City of Chicago, 500 F.3d 582, 585-86 (7th
Cir. 2007); Support Systems International, Inc. v. Mack, 45 F.3d 185, 186–87 (7th Cir. 1995).
His response is due within 14 days from the date of this decision.



                                                                                  AFFIRMED.